IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 NORMAN TATE,                                   : No. 124 EM 2018
                                                :
                      Petitioner                :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 PA BOARD OF PROBATION AND                      :
 PAROLE,                                        :
                                                :
                      Respondent                :


                                         ORDER



PER CURIAM

       AND NOW, this 26th day of November, 2018, the “Motion for Leave to File Notice

of Appeal Nunc Pro Tunc” is GRANTED. Petitioner has 30 days in which to file his notice

of appeal and jurisdictional statement. See Pa.R.A.P. 909, 910 (providing that, with

respect to appeals to the Supreme Court, the appellant shall file a jurisdictional statement

along with the notice of appeal; further delineating the content and form of the

jurisdictional statement).